Citation Nr: 1104094	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-38 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in February 2009 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In his October 2009 substantive appeal (VA Form 9), the Veteran 
indicated that he wished to be scheduled for a Board hearing 
before a Veterans Law Judge sitting at the RO.  Thereafter, in 
November 2009 communications, he reported that he instead desired 
a video-conference hearing before a Veterans Law Judge.  However, 
in September 2010, the Veteran indicated that he desired a 
hearing before a Veterans Law Judge in Washington, D.C.  
Thereafter, in November 2010 communications, the Veteran 
indicated that he instead wanted a video-conference hearing 
before a Veterans Law Judge.  Therefore, a remand is necessary in 
order to afford the Veteran his requested hearing.  38 C.F.R. 
§§ 20.702, 20.703, 20.704 (2010).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a Veterans 
Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


